Title: To James Madison from John Coburn, 31 January 1811 (Abstract)
From: Coburn, John
To: Madison, James


31 January 1811, Mason, Kentucky. Reminds JM that he accepted a judgeship in the Louisiana Territory and claims that he has faithfully performed his duties, despite the fact that he has not yet moved to the territory because of “the reluctance of my family to abandon their relatives and connexions in Kentucky.” Since he has been employed in judicial positions for about twenty years and therefore lacks “the ordinary means of acquiring that competency sought for by most men,” he is willing to serve for a further four years if JM approves. Points out that his commission will expire during the next recess of Congress and therefore suggests the propriety of renewing his commission during the current session.
